In an action to enjoin picketing and similar union activities, the appeal is from an order referring to an Official Referee, to hear and determine, specified issues arising out of respondents’ motion to punish appellants for contempt for violating a temporary injunction order, or, in the alternative, to resettle the said order so as to extend its effective date until after a certification by the National Labor Relations Board. Order reversed, without costs, and proceeding dismissed, without prejudice to an independent application to resettle the temporary injunction order. The order of reference “to hear and determine ” was improper for the reasons stated in Rayex Corp. v. Sanchez (6 A D 2d 903). The temporary injunction order was effective, by its terms, “ until the expiration of the term ” of the collective bargaining contract between respondents and a union not a party to this action. Whether the learned Justice who made the order intended that the “term” of that contract should include an automatic renewal, pursuant to the provisions of the contract, should be determined by an independent application to resettle the order which should be resolved by that Justice. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur. [9 Misc 2d 290.]